SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2012 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X MANAGEMENT PROPOSAL OF 2012 CAPITAL BUDGET FOR THE SUBSIDIARIES OF TIM PARTICIPAÇÕES S/A (“COMPANY”) Dear Shareholders, According to the provisions in paragraph two, Art. 196 of Act 6.404/76, this is to submit TIM Participações S.A. (TIM) and its subsidiaries’ capital budget for the year of 2012, in the amount of three billion reais (R$ 3.000.000.000,00) to your approval, according to the financing sources shown below and to be approved on this date. TIM Participações S.A. Capital budget proposal: R$ 3.000.000.000,00 Financing sources: Own/third party’s resources R$ 3.000.000.000,00 The resources mentioned above will be invested in two main fronts: Network/IT development and business development, at the following approximated rates, 91% and 9%. Such investments will contribute to the improvement in the third generation (3G) services provision, growth in the voice traffic (2G), growth in the customers’ base, among others.
